The opinion of the court was delivered by
Read, J.
As a part of the consideration for the purchase of a tract of land in Tioga county in this state, the defendant gave the plaintiff three promissory notes, one for $1100, and the other two for $1000 each, with interest. They were given and dated in the city of New York, and were payable at the Bank of Commerce in that city. At the same time, the defendant, to secure the payment of these notes, gave the plaintiff a purchase-money mortgage upon the land in Tioga.
Upon this mortgage proceedings were commenced by scire facias, and the amount demanded was the principal of these notes with interest. Judgment was entered for the principal and interest, and after execution the plaintiff entered satisfaction on it, by receipting in full for debt, interest, and costs. This extinguished the mortgage, and with it the debt it was given to secure; for the security of the mortgage was co-extensive with the notes [Story’s Conflict of Laws, § 293), and the payment of either was the payment of both.
When, therefore, suit was commenced on the notes, for an alleged omission of one per cent, interest in the judgment on the mortgage, that judgment and its satisfaction in full was an entire answer to the plaintiff, who had a perfect right, in entering the original judgment, to fix what was the true amount of his debt arid interest, the whole of which was demanded in that action.
Judgment reversed.